UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 Commission file number: 0-12227 SUTRON CORPORATION (Name of small business issuer as specified in its charter) VIRGINIA 54-1006352 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 22400 Davis Drive, Sterling, Virginia 20164 (Address of principal executive offices) 703-406-2800 (Issuer’s telephone number) Securities registered under Section 12(g) of the Act: Common Stock, $.01 par value Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Nox There were 4,673,632 outstanding shares of the issuer's only class of common equity, Common Stock, $0.01 par value, on November 11, 2011. SUTRON CORPORATION FORM 10-Q QUARTERLY REPORT FOR THE QUARTER ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Part I Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the Three Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Operations for the Nine Months Ended September 30, 2011 and 2010 5 Consolidated Statements of Cash Flows for theNine Months Ended September 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 Part II Other Information Item 1. Legal Proceedings 17 Item 6. Exhibits 17 Signatures 18 - 2 - PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SUTRON CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Accounts receivable, net Inventory Prepaid items and other assets Deferred income taxes Total Current Assets Property and Equipment, Net Other Assets Goodwill Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued payroll Other accrued expenses Billings in excess of costs and estimated earnings Total Current Liabilities Long-Term Liabilities Deferred rent Deferred income taxes Total Long-term Liabilities Total Liabilities Stockholders’ Equity Common stock, 12,000,000 shares authorized; 4,673,632 and 4,575,632 issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes. - 3 - SUTRON CORPORTION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Net sales and revenues $ $ Cost of sales and revenues Gross profit Operating expenses: Selling, general and administrative expenses Research and development expenses Total operating expenses Operating income Financing income, net Income before income taxes Income tax expense Net income $ $ Net income per share: Basic income per share $ $ Diluted income per share $ $ See accompanying notes. - 4 - SUTRON CORPORTION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine Months Ended September 30, Net sales and revenues $ $ Cost of sales and revenues Gross profit Operating expenses: Selling, general and administrative expenses Research and development expenses Total operating expenses Operating income Financing income, net Income before income taxes Income tax expense Net income $ $ Net income per share: Basic income per share $ $ Diluted income per share $ $ See accompanying notes. - 5 - SUTRON CORPORTION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash Flows from Operating Activities: Net income $ $ Noncash items included in net income: Depreciation and amortization Deferred income taxes ) ) Stock based compensation (Gain) loss on disposal of property ) — Tax benefit from stock options exercised ) ) Change in current assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid items and other assets ) ) Income taxes receivable Accounts payable ) Accrued expenses ) ) Billings in excess of costs and estimated earnings ) Deferred rent ) ) Net Cash (Used) Provided by Operating Activities ) Cash Flows from Investing Activities: Restricted cash and cash equivalents ) Purchase of property and equipment ) ) Other assets — Proceeds from the sale of property and equipment — Net Cash (Used) Provided by Investing Activities ) Cash Flows from Financing Activities: Tax benefit from stock options exercised Proceeds from stock options exercised Net Cash Provided by Financing Activities Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and Cash Equivalents, beginning of year Cash and Cash Equivalents, end of year $ $ See accompanying notes. - 6 - SUTRON CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Description of Business and Basis of Presentation Sutron Corporation (the “Company”) was incorporated on December 30, 1975, under the General Laws of the Commonwealth of Virginia.The Company operates from its headquarters located in Sterling, Virginia.The Company has several branch offices located throughout the United States, a branch office in India and a wholly owned subsidiary in India. The Company is a leading provider of real-time data collection and control products, systems software and professional services in the hydrological, meteorological and oceanic monitoring markets.The Company’s principal products include data loggers, satellite transmitters/loggers, water level and meteorological sensors, tides systems and system and application software.Customers consist of a diversified base of Federal, state, local and foreign government agencies, universities, engineering firms and hydropower companies. The financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Reporton Form 10-K for the year ended December 31, 2010. The consolidated balance sheet as of December 31, 2010 was derived from the audited financial statements for the year then ended. In the opinion of the Company, all adjustments necessary to present fairly the financial position of the Company and the results of its operations and its cash flows have been included in the accompanying financial statements. The results of operations for interim periods are not necessarily indicative of the expected results for the full year. We recommend that you read the unaudited consolidated financial statements included herein in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December31, 2010, filed with the SEC on March 31, 2011. 2.Significant Accounting Policies The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. These judgments are difficult as matters that are inherently uncertain directly impact their valuation and accounting. Actual results may vary from management’s estimates and assumptions. The Company’s significant accounting policies are disclosed in the Company’s Annual Report on Form 10-K for the year ended December31, 2010 filed with the Securities and Exchange Commission. Certificates of Deposit Certificates of deposit are carried at cost, which approximates fair value based upon observable market prices of similar instruments. If observable market prices are not available, fair values are estimated by discounting expected future cash flows applying interest rates currently being offered. All certificates of deposit are valued using Level 2 inputs. - 7 - Recent Accounting Standards The FASB issued ASU No. 2009-13, Revenue Recognition (Topic 605) – Multiple-Deliverable Revenue Arrangements – a consensus of the FASB Emerging Issues Task Force. This ASU addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit. The ASU is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after September 15, 2010.The adoption of ASU No. 2009-13 did not have a material impact on the Company’s financial statements. The FASB issued ASU No. 2009-14, Software (Topic 985) – Certain Revenue Arrangements That Include Software Elements – a consensus of the FASB Emerging Issues Task Force.The amendments in this ASU change the accounting model for revenue arrangements that include both tangible products and software elements. The ASU is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after September 15, 2010. The adoption of ASU No. 2009-14 did not have a material impact on the Company’s financial statements. The FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements. This ASU affects all entities that are required to make disclosures about recurring and nonrecurring fair value measurements under FASB ASC Topic 820, originally issued as FASB Statement No. 157, Fair Value Measurements. The ASU requires certain new disclosures and clarifies two existing disclosure requirements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after
